Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed May 15,
2012.




                                                 In The

                          Fourteenth Court of Appeals
                                            ____________

                                        NO. 14-12-00437-CR
                                          ____________

                             IN RE ANDRE LEON ESTER, Relator


                                     ORIGINAL PROCEEDING
                                      WRIT OF MANDAMUS
                                        176th District Court
                                       Harris County, Texas
                                      Trial Court No. 739367



                          MEMORANDUM                          OPINION

        On May 4, 2012, relator, Andre Leon Ester, filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code §22.221; see also Tex. R. App. P. 52.1. In his petition,
realtor asks that we direct the respondent, the presiding judge of the 176th District Court, to
set aside his final felony conviction in cause number 739367.1

        This court lacks jurisdiction to grant the requested relief. Only the Texas Court of

1
  Relator also states that he seeks issuance of a writ of error coram nobis, a procedure used to challenge a
federal conviction for alleged errors not evident on the face of the record. See Sinclair v. State, 679 F.2d
513, 515 (5th Cir. 1982). State courts construe such writs as petitions for writ of habeas corpus. See In re
Randle, No. 02-05-01087-CR, 2006 WL 1767833, *1 (Tex. App.—Houston [1st Dist.] June 29, 2006, orig.
proceeding) (not designated for publication).
Criminal Appeals has jurisdiction over matters related to post-conviction relief from a final
felony conviction. See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. 1991);
see also Tex. Code Crim. Proc. art. 11.07; Board of Pardons & Paroles ex rel. Keene v.
Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding
that article 11.07 provides the exclusive means to challenge a final felony conviction).

       Accordingly, relator’s petition for writ of mandamus is ordered dismissed.



                                   PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Brown.
Do Not Publish – Tex. R. App. P. 47.2(b).




                                             2